Name: Commission Regulation (EEC) No 3678/87 of 9 December 1987 on statistical procedures in respect of the Community' s external trade
 Type: Regulation
 Subject Matter: tariff policy;  trade;  economic analysis;  trade policy
 Date Published: nan

 No L 346/ 12 Official Journal of the European Communities 10 . 12. 87 COMMISSION REGULATION (EEC) No 3678/87 of 9 December 1987 on statistical procedures in respect of the Community's external trade Whereas certain provisions of Commission Regulation (EEC) No 546/77 of 16 March 1977 on statistical proce ­ dures in respect of the Community's external trade (8) must be repealed or adapted in consequence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, HAS ADOPTED THIS REGULATION : THE COMMISSION OP THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States ('), as last amended by Regulation (EEC) No 3367/87 (2), and in particular Articles 8 and 38 (2) thereof, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments (3), and in particular Article 29 thereof, Having regard to Council Regulation (EEC) No 3677/86 of 24 November 1986 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on the inward processing relief arrangements (4), Having regard to Council Regulation (EEC) No 2954/85 of 22 October 1985 laying down certain measures for the standardization and simplification of statistics of trade between Member States ( 5 ), Whereas the statistical procedures in respect of importa ­ tion for inward processing and of exportation after inward processing correspond at present to the customs arrange ­ ments for inward processing laid down in Council Direc ­ tive 69/73/EEC of 4 March 1969 on the harmonization of provisions laid down by law , regulation or administrative action in respect of inward processing (6), as last amended by Directive 84/444/EEC ( ') ; whereas on 1 January 1987 Directive 69/73/EEC will be repealed and replaced by Regulation (EEC) No 1999 / 85 ; whereas there is therefore a need to amend the list of statistical procedures set out in Article 8 ( 1 ) and (2) of Regulation (EEC) No 1736/75 and to bring the statistical procedures in respect of inward processing into line with the customs arrangements for inward processing laid down in the abovementioned Regulation (EEC) No 1999/ 85 ; Whereas Regulation (EEC) No 1999 /85 also provides that the Member States should supply separate statistical returns relating in particular to the release for free circula ­ tion of import goods placed under inward processing relief arrangements in the framework of the suspension system ; Article 1 Article 8 of Regulation (EEC) No 1736/75 is hereby amended as follows : 1 . Paragraph 1 (a) is replaced by the following : '(a)  importation for inward processing, suspension system,  importation for inward processing, drawback system 2. Paragraph 2 (a) is replaced by the following : '(a)  exportation after inward processing, suspension system,  exportation after inward processing, drawback system Article 2 1 . The importation of goods placed under the suspen ­ sion system of the customs relief arrangements in respect of inward processing and the importation of goods placed under the drawback system of the customs relief arrange ­ ments in respect of inward processing shall be recorded respectively under the statistical procedure in respect of importation for inward processing, suspension system, and the statistical procedure in respect of importation for inward processing, drawback system. 2. The exportation of compensating products and of goods in the unaltered state, within the meaning of Regu ­ lation (EEC) No 1999/85, under the suspension system and the exportation of compensating goods under the drawback system shall be recorded respectively under the statistical procedure in respect of exportation after inward processing, suspension system, and the statistical proce ­ dure in respect of exportation after inward processing, drawback system . (') OJ No L 183 , 14 . 7 . 1985 , p. 3 . (2) OJ No L 321 , 11 . 11 . 1 987 , p. 3 . (3) OJ No L 188 , 20 . 7 . 1985 , P . 1 . (4) OJ No L 351 , 12 . 12 . 1986 , p . 1 . 0 OJ No L 285, 25 . 10 . 1985 , p . 1 . Is) OJ No L 58 , 8 . 3 . 1969 , p . 1 . I7) OJ No L 245, 14 . 9 . 1984 , p . 28 . (8) OJ No L 70, 17 . 3 . 1977, p. 13 . 10 . 12 . 87 Official Journal of the European Communities No L 346/ 13 periodicity, forwarding interval and, where appropriate, the conditions for that compilation for forwarding, purposes shall be based on the practice adopted for applying Article 38 (2) of that Regulation . Article 4 Regulation (EEC) No 546/77 is hereby amended as follows : 1 . Article 1 is repealed . 2 . Article 3 is replaced by the following : 'Article 3 Statistical procedures in respect of "other importations" and "other exportations" shall relate to the operations carried out in Member States under customs proce ­ dures other than the arrangements for inward proces ­ sing provided for by Council Regulation (EEC) No 1999/85 (*) and, the procedures refered to in Article 2. Article 3 1 . When import goods within the meaning of Regula ­ tion (EEC) No 1999/85 that have been placed under the inward processing relief arrangements in the framework of the suspension system are released for free circulation in the unaltered state or in the form of the principal compensating products within the meaning of Regulation (EEC) No 3677/86 , statistical returns separate from the results referred to in Article 38 ( 1 ) of Regulation (EEC) No 1736/75 shall be drawn up in the Member State where they are released for free circulation . 2 . The Member States shall draw up these returns by compiling by type of import goods the corresponding code number of the combined nomenclature , the coun ­ tries of origin and the quantities of import goods released for free circulation in the unaltered state or used in the manufacture of the compensating products released for free circulation . 3 . The Member States shall transmit their results to the Statistical Office of the European Communities, which they shall inform in advance of the national department responsible for drawing up the returns mentioned in para ­ graphs 1 and 2 . 4 . Except in the event of recourse to the procedure laid down in Article 41 of Regulation (EEC) No 1736/75 , forwarding arrangements, including the reference period, (*) OJ No L 188 , 20 . 7 . 1985, p. 1 . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission Peter SCHMIDHUBER Member of the Commission